          Case 2:21-ms-00038 Document 5 Filed 08/10/21 Page 1 of 2


1

2

3                             UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Laurence Marc Berlin                          Case No. 2:21-ms-00038
      Attorney at Law, Bar No. 3227
7                                                         ORDER OF SUSPENSION

8

9
10

11

12           On May 24, 2021, this Court entered an Order to Show Cause (“OSC”), mailed

13   via certified mail with a Certified Mail Return Receipt. However, the OSC was returned by

14   the United States Postal Service marked “Returned to sender, Unclaimed, Unable to

15   forward[.]” Regardless, the OSC provided Mr. Berlin with 30 days to respond with reasons

16   why he should not be suspended from the practice of law in this Court. (ECF No. 1.) No

17   response has been received from Mr. Berlin. Failure to respond within 30 days warrants

18   an Order of Suspension. See LR IA 11-7.

19         It is therefore ordered that Laurence Marc Berlin, Bar No. 3227, is hereby

20   suspended from practice in the United States District Court for the District of Nevada.

21         DATED THIS 10th Day of August 2021.

22

23
                                              MIRANDA M. DU
24                                            CHIEF UNITED STATES DISTRICT JUDGE

25

26

27
28
          Case 2:21-ms-00038 Document 5 Filed 08/10/21 Page 2 of 2


1                                  CERTIFICATE OF SERVICE

2    Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of

3    the United States District Court, and that on this 10th day of August 2021, I caused to be

4    served a true and correct copy of the foregoing Order to Show Cause to the following

5    parties via Certified Mail, Return Receipt Requested via the United States Postal Service,

6    in a sealed envelope, postage prepaid, to the following address:

7                        Laurence Marc Berlin
                         P.O. Box 685, Lower Negri to Creek,
8                        Reserve, NM 87830
9

10         Certified Mail No.: 7018 3090 0001 1133 3884
11

12                              /s/ Lorena Q.
                                Deputy Clerk
13                              United States District Court,
14                              District of Nevada

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
